      Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION

EQUAL EMPLOYMENT )
OPPORTUNITY COMMISSION, )
                                                ) CIVIL ACTION NO.
         Plaintiff,                            )
                                                 ) 2:18-cv-00133-RWS-JCF
V.                                      )
                                                 )
 CIORROCCO'S, INC. d/b/a ROCCO'S )
 PUB, ) CONSENT DECREE
                                                 )
         Defendant.                            )
                                                .)


         The Equal Employment Opportunity Commission (the "Commission")

instituted this action pursuant to Section 706(f)(l) and (3) of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. Section 2000e-5(f)(l) and (3) ("Title

VII"), and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a. The

Commission's Complaint alleged that Charging Party Amber Collard ("Collard")

was demoted by Ciorrocco's, Inc. d/b/a Rocco's Pub ("Defendant") based on her


pregnant status, in violation of Title VII, as amended by the Pregnancy


Discrimination Act of 1978.

         The Commission and Defendant hereby stipulate to jurisdiction of the Court

over the Parties and agree that the subject matter of this action is properly before the

Court.
     Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 2 of 12




      The Parties have advised this Court that they desire to resolve the allegations

in the Complaint without the burden, expense, and delay of further litigation.

Defendant denies any liability in this matter, and this settlement shall not be

constmed as an admission that Defendant has violated any law.


      It is therefore the finding of this Court, made on the pleadings and the record

as a whole, that: (1) the Court has jurisdiction over the Parties and the subject matter

of this action; (2) the purpose and provisions of Title VII will be promoted and

effectuated by the entry of the Consent Decree; and (3) this Consent Decree resolves


all matters in controversy between the Parties as provided in paragraphs 1 through


17 below.


      It is therefore ORDERED, AD JUDGED AND DECREED as follows:

       1. Defendant shall not discriminate against any person on the basis of sex


or any other protected category within the meaning of Title VII, including by

subjecting any person to adverse employment action as a result of pregnancy.


      2. Defendant shall not discriminate or retaliate against any person because


of opposition to any practice made unlawful under Title VII or because of the filing

of a charge, the giving of testimony or assistance, or the participation in any


investigation, proceeding, or hearing under that statute.


      3. Defendant shall pay Collard the sum of fifteen-thousand five hundred


dollars ($15,500.00) in settlement of the claims raised in this action. Defendant shall
                                           2
     Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 3 of 12




make payment by issuing a check payable to Collard. Payment shall be made within

fifteen (15) days after the Court approves this Consent Decree, and Defendant shall

mail the check to Collard at an address provided by the Commission. Within ten

(10) days after the check has been sent, Defendant shall send to the Commission, a

copy of the check and proof of its delivery to Collard. Neither the Commission nor

Defendant make any representation, or assume any responsibility for any tax


liability, assessments, interest, penalties and/or costs that Collard may or may not


incur on such payments under local, state and/or federal law.


      4. Within ten (10) days of the entry of this Consent Decree by the Court,

Defendant shall eliminate from the employment records of Collard any and all

documents, entries, or references of any kind relating to the facts and circumstances


which led to the filing ofEEOC Charge Number 410-2016-06339 and the related

events that occurred thereafter, including this litigation. Within fifteen (15) days of

the entry of this Consent Decree by the Court, Defendant shall report compliance

with this provision to the Commission.


      5. Defendant shall provide Collard with a positive letter of reference using


the form attached hereto as Exhibit A. Within ten (10) days of the entry of this

Consent Decree by the Court, the original, signed letter of reference shall be


provided to Collard at an address provided by the Commission. Collard is free to


disseminate the letter to potential employers. Defendant agrees that if it receives
                                          3
     Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 4 of 12




any inquiry about Collard from a potential employer, it will provide only the

information set forth in the letter of reference in response.


      6. Within thirty (30) days of the entry of this Consent Decree, Defendant

shall create and implement an Equal Employment Opportunity ("EEO") policy

which includes, but is not limited to, prohibiting discrimination against any person

on the basis of sex or any other protected category within the meaning of Title VII.

Defendant shall distribute the policy to all employees within forty-five (45) days of

the entry of this Consent Decree by the Court and shall review it with new employees


at the time of hire. Within sixty (60) days of the entry of this Consent Decree by the

Court, Defendant shall report compliance with this provision to the Commission and


provide a copy of the policy to the Commission. Defendant shall maintain this EEO

policy throughout the term of this Decree.


      7. During the term of this Consent Decree, Defendant shall post a copy of


the policy described in paragraph 6 above in a place where it is visible to employees.

If the policy becomes defaced or unreadable. Defendant shall replace it by posting

another copy of the policy. Within thirty (30) days after the Consent Decree is

entered. Defendant will post the policy. Defendant shall report compliance with this

provision to the Commission within sixty (60) days of the entry of this Consent

Decree.
      Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 5 of 12




      8. During the term of this Consent Decree, Defendant shall provide an


annual training program to all of its managers, supervisors and employees. Each


training program shall include an explanation of the requirements of Title VII of the

Civil Rights Act of 1964, and its prohibition against discrimination on the basis of

sex, including pregnancy status. Each training program shall also include an


explanation of Defendant's policy referenced in paragraph 6 above, and an


explanation of the rights and responsibilities of employees and managers under the

policy.


      The first training program shall be completed within sixty (60) days after entry

of this Consent Decree by the Court. Each subsequent training program shall be


conducted at approximately one-year intervals. At least fifteen (15) days prior to


each program, Defendant shall submit to the Commission an agenda for the training


program by electronic mail sent to EEOC-ATDO-decree-monitoring@eeoc.gov.


Defendant should presume that the agenda is approved unless contacted by the


Commission regarding the agenda within five (5) days of submission of the agenda.

Within ten (10) days after completion of each training program, Defendant shall

certify to the Commission the specific training which was undertaken and shall

provide the Commission with a roster of all employees in attendance.


      9. Beginning within ten (10) days after the entry of this Consent Decree

by the Court, and continuing throughout the term of this Consent Decree, Defendant
                                          5
      Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 6 of 12




shall conspicuously post the attached Employee Notice, marked Exhibit B, hereby

made a part of this Consent Decree, in a place where it is visible to employees. If


the Notice becomes defaced or unreadable. Defendant shall replace it by posting

another copy of the Notice. Within fifteen (15) days after entry of this Consent

Decree, Defendant shall notify the Commission that the Notice has been posted

pursuant to this provision.


       10. During the term of this Consent Decree, Defendant shall provide the


Commission with reports at six (6) month intervals, with the first being due four (4)

months after approval by the Court of this Consent Decree. The reports will include

the following information:

             A. the identities of all individuals who have reported any incidents
                    of sex discrimination, including each person's name, address,
                    telephone number, and position;


             B. for each individual identified in 10 .A above, explain what actions
                    were taken by Defendant in response to the individual's report;


             C. for each individual identified in 10.A above, an explanation of
                    whether the individual's employment status has changed in any
                    respect (for example, including but not limited to, termination,
                    firing, demotion, promotion, or to part-time from full-time); and


             D. for each individual whose employment status has changed as
                    identified in 10.B above, a detailed statement explaining why the
                    individual's employment status has changed.


      Defendant shall provide the social security number of an individual identified

in response to 10.A within seventy-two (72) hours of a request by the Commission.
                                          6
     Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 7 of 12




      In the event there is no activity to report pursuant to this paragraph. Defendant


shall send the Commission a "negative" report indicating no activity.


      11. The Commission may review compliance with this Consent Decree. As


part of such review, the Commission may inspect Defendant's restaurant, interview


employees, and examine and copy documents.


      12. If at any time during the term of this Consent Decree, the Commission

believes that Defendant is in violation of the Consent Decree, the Commission shall


give notice of the alleged violation to Defendant. Defendant shall have ten (10) days

in which to investigate and respond to the allegations. Thereafter, the Parties shall

then have a period often (10) days or such additional period as may be agreed upon

by the Parties, in which to engage in negotiation regarding such allegations before

the Commission exercises any remedy provided by law.


      13. The term of this Consent Decree shall be for three (3) years from its


entry by the Court.


      14. All notices to Defendant by the Commission pursuant to this Consent


Decree shall be sent by electronic mail to: Linwood Gunn at


lgunn(%rcglawyers.com. If at any time during the term of this Consent Decree


Defendant's designated point of contact changes. Defendant shall notify the


Commission and provide contact information for a new designated point of contact


within ten (10) days of the change.
      Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 8 of 12




      15. All reports or other documents sent to the Commission by Defendant


pursuant to this Consent Decree shall be sent by electronic mail to: (1) EEOC-

ATDO-decree-monitoring(%eeoc.gov; or (2) by regular mail to:

                            Antonette Sewell, Regional Attorney
                            Equal Employment Opportunity Commission
                            Sam Nunn Atlanta Federal Center
                            100 Alabama Street, SW
                            Suite 4R30
                            Atlanta, Georgia 30303

      16. Each party shall bear its own costs and attorney's fees.


      17. This Court shall retain jurisdiction of this cause for purposes of

monitoring compliance with this Decree and entry of such further orders as may be


necessary or appropriate.


BY CONSENT:

/s/Robvn M. Flesal /s/ Linwood Gunn
Robyn M. Flegal Linwood Gunn
Georgia Bar No. 599572 Georgia Bar No. 315265

Equal Employment Opportunity Roach, Caudill & Gunn, LLP
Commission 111 West Main Street
Atlanta District Office P.O. Box 677
100 Alabama Street, S .W. Canton, GA 30114
Suite 4R30 E: IgunntSircglawyers.com
Atlanta, Georgia 30303 T: (770) 479-1406
E: robvn.flegal(%eeoc.gov F: (770) 479-6171
T: (404) 562-6882
F: (404) 562-6910 Counsel for Defendant

Counsel for Plaintiff
  Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 9 of 12




SO ORDERED, this     day of December, 2018.




                         Judge, United States l5lstrict Coji-rfTor the
                        Northern District ofGeorgi        Ltlanta Division
      Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 10 of 12




                                      [Company Letterhead]


To Whom It May Concern:



          Ciorrocco's Inc. d/b/a. Rocco's Pub, operates a restaurant and bar in Jasper, Georgia.
Amber Collard worked as a server and bartender in 2016, and performed well in these positions
through her resignation in September 2016. Ms. Collard was a good employee and is eligible for
rehire.


          We wish Ms. Collard the best in her future endeavors.



                                              Sincerely,



                                              Dan Ciorrocco




                                                                        EXHIBIT A
      Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 11 of 12




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

 EQUAL EMPLOYMENT                                        )
 OPPORTUNITY COMMISSION,                                 )
                                                         )       CIVIL ACTION NO.
         Plaintiff,                                      )
                                                         )       2:18-cv-00133-RWS-JCF
 V.                                                      )
                                                         )
 CIORROCCO'S d/b/a ROCCO'S                               )
 PUB,                                                    )       EMPLOYEE NOTICE

         Defendant.                                      )

1. This Notice is posted pursuant to a settlement between the U.S. Equal Employment
Opportunity Commission and Defendant Ciorrocco's, Inc. d/b/a Rocco's Pub ("Rocco's") in a case
alleging discrimination on the basis of sex. Specifically, the U.S. Equal Employment Opportunity
Commission alleged Rocco's discriminated against Amber Collard by demoting her based on her
pregnant status. As part of the settlement, Rocco's agreed to pay monetary damages to Amber
Collard and to take other actions set out in the Consent Decree resolving this matter. Rocco's
agreed to settlement of this matter, but denied any liability.

2. Federal law requires that employers not discriminate against any employee or applicant for
employment because of the individual's race, color, religion, sex, national origin, age (40 or older),
or disability. Federal law also prohibits retaliation against employees because they have opposed
unlawful employment discrimination, or because they gave testimony or assistance in or
participated in an employment discrimination investigation, proceeding, or hearing, or otherwise
asserted their rights under the laws enforced by the U.S. Equal Employment Opportunity
Commission.


3. Rocco's will comply with such federal law in all respects. Furthermore, Rocco's will not
take any actions against employees because they have exercised their rights, reported an alleged
violation under the law or given testimony, assistance, or participation in any investigation,
proceeding, or hearing conducted by the U.S. Equal Employment Opportunity Commission.

4. An employee has the right, and is encouraged to exercise that right, to report allegations of
employment discrimination in the workplace. An employee may contact their local U. S. Equal
Employment Opportunity Commission field office for the puq?ose of filing a charge of
employment discrimination. To locate the nearest field office, contact:

                            Equal Employment Opportunity Commission
                                         131M. Street, N.E.
                                       Washington, DC 20507
                                       TEL: 1-800-669-4000
      Case 2:18-cv-00133-RWS Document 7 Filed 12/13/18 Page 12 of 12




                                     TTY: 1-800-669-6820


5. This Notice will remain posted for at least three (3) years by agreement with the U.S. Equal
Employment Opportunity Commission. DO NOT REMOVE THIS NOTICE UNTIL: December
     ,2021.
                                                                                 EXHIBIT B
